DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 - 4 in the reply filed on November 11, 2022 is acknowledged.

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “fine thin film” in claim 1 is unclear, which renders the claim vague and indefinite.  The term “fine thin” in claim 1is a relative term which renders the claim indefinite. The term “fine thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the claim language what parameters are considered to fine or thin.

The phrase “absorption layer” in claims 1 and 4 is unclear, which renders the claims vague and indefinite. It is unclear from the claim language what the absorption layer absorbs, ink moisture, volatile organic compounds, irradiation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Poulus (USPN 8,679,612 B2) in view of Keite-Telgenbüscher et al. (USPGPub 2015/0337174 A1).
Poulus discloses a sticker-type adhesive mesh (Figures; Abstract) comprising: a mesh fabric (Column 3, lines 39 – 51); an ink layer  printed on a top surface of the mesh fabric (Column 7, line 64 to Column 8, line 39); a first adhesive layer coated on a bottom surface of the mesh fabric Column 4, line 4 – 11);, wherein the mesh fabric is a fabric which is woven by crossing wefts and warps and is porous due to gaps between the wefts and the warps  (Column 8, lines 36 – 39, wherein the fabric contains gaps due the woven aspect), and wherein the first adhesive layer is a stack of a plurality of repeatedly coated adhesive layers, each being formed to be a fine thin film (Column 4, line 4 to Column 5, line 29, wherein duplication of the essential working parts of a device involves only routine skill in the art.  MPEP 2144.04.) as in claim 1.  With regard to claim 2, the first adhesive layer  is formed to be porous in correspondence with the shape of the bottom surface of the mesh fabric  by repeatedly coating the plurality of adhesive layers of the first adhesive layer at a contact portion of the mesh fabric (Column 4, line 4 to Column 5, line 29, wherein the fabric is absorbent and the woven material would be porous due to the open structure of the material. Duplication of the essential working parts of a device involves only routine skill in the art.  MPEP 2144.04.).  However, Poulus fails to disclose an absorption layer deposited on a bottom surface of the first adhesive layer; a second adhesive layer coated on a bottom surface of the absorption layer; and a release paper deposited on a bottom surface of the second adhesive layer, the absorption layer is formed of an absorbing or porous resin material to enable a liquid material such as ink to permeate into fine tissues of the absorption layer, and wherein the absorption layer, the second adhesive layer, and the release paper are integrally formed and fused to the bottom surface of the first adhesive layer, and a part of ink in the ink layer is absorbed into the mesh fabric and the first adhesive layer, and absorbed to a partial depth from a top surface of the absorption layer.
Keite-Telgenbüscher et al. teaches an adhesive product (Figures; Abstract) having an absorption layer deposited on a bottom surface of the first adhesive layer; a second adhesive layer coated on a bottom surface of the absorption layer (Abstract; Claim 1); and a release paper deposited on a bottom surface of the second adhesive layer (Paragraph 0107), the absorption layer is formed of an absorbing or porous resin material to enable a liquid material such as ink to permeate into fine tissues of the absorption layer (Claim 7), and wherein the absorption layer, the second adhesive layer, and the release paper are integrally formed and fused to the bottom surface of the first adhesive layer (Abstract; Claim 1; Paragraph 0107) for the purpose of protecting the adhesive from permeates without effecting the adhesive properties (Paragraph 0030).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to an absorption covered by adhesive layers on each side in Poulus in order to protect the adhesive from permeates without effecting the adhesive properties as taught by Keite-Telgenbüscher et al.

With regard to the limitation of “and a part of ink in the ink layer is absorbed into the mesh fabric and the first adhesive layer, and absorbed to a partial depth from a top surface of the absorption layer”, since Poulus discloses a porous structure with both the fabric mesh material and the adhesive layer coated on to the fabric (Column 4, line 4 to Column 5, line 29, wherein the fabric is absorbent and the woven material would be porous due to the open structure of the material.), and Keite-Telgenbüscher et al. discloses that the absorption material is porous  (Claim 7), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the ink would migrate through the first adhesive to the absorption layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        November 30, 2022